1933 Act File No. 333-128884 1940 Act File No. 811-21822 Form N-1A SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 16 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 18 FEDERATED MANAGED POOL SERIES (Exact Name of Registrant as Specified in Charter) Federated Investors Funds 4000 Ericsson Drive Warrendale, PA 15086-7561 (Address of Principal Executive Offices) (412) 288-1900 (Registrant’s Telephone Number, including Area Code) John W. McGonigle, Esquire Federated Investors Tower Pittsburgh, Pennsylvania15222-3779 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Federated International Bond Strategy Portfolio A Portfolio of Federated Managed Pool Series PROSPECTUS January 31, 2011 (TICKER FIBPX) A mutual fund seeking to achieve a total return on its assets, by investing primarily in foreign government and corporate bonds in both developed and emerging markets. As with all mutual funds, the Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Fund Summary Information 1 What are the Fund's Investment Strategies? 5 Information about the Underlying Fund 6 What are the Principal Securities in Which the Fund Invests? 7 What are the Specific Risks of Investing in the Fund? 11 How to Invest in the Fund 14 What Do Shares Cost? 15 How to Purchase Shares 15 Account and Share Information 16 Valuation of Portfolio Securities by the Fund 17 Who Manages the Fund? 19 Legal Proceedings 20 Financial Information 20 Appendix A: Hypothetical Investment and Expense Information 22 Table Of Contents Fund Summary Information Federated International Bond Strategy Portfolio RISK/RETURN SUMMARY: INVESTMENT OBJECTIVE The Fund's investment objective is to achieve total return on its assets, by investing primarily in foreign government and corporate bonds in both developed and emerging markets. RISK/RETURN SUMMARY: FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold Shares of the Fund. Shareholder Fees (fees paid directly from your investment)Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price)None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, as applicable)None Maximum Sales Charge (Load) Imposed on Reinvested Dividends (and other Distributions) (as a percentage of offering price)None Redemption Fee (as a percentage of amount redeemed, if applicable)None Exchange FeeNone Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment)Management FeeNone Distribution (12b-1) Fee None Other Expenses
